DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-57, in the reply filed on 1/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


49-52 and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosson et al. (Pub. No.: US 2011/0166622 A1); hereinafter referred to as “Crosson”.
Regarding claim 49, Crosson discloses a method for delivering transcutaneous electrical nerve stimulation to at least one nerve of a user through an electrode array comprising a plurality of electrodes, the method comprising the steps of: applying the electrode array to the surface of the user's skin (e.g. see elements 103, 105); electrically stimulating said at least one nerve of the user with an electrical stimulator connected to the electrode array; monitoring the impedance of the electrode-skin interface; analyzing the monitored impedance at least two different time instances in order to determine a change in said impedance; and altering the electrical stimulation based on changes in the monitored impedance of the electrode-skin interface (e.g. see [0043]-[0045], [0062]-[0064], figures 6A-6B).
Regarding claim 50, Crosson discloses monitoring of the impedance is accomplished with different electrical stimulation than that used to stimulate the at least one nerve (e.g. see [0043]-[0045], [0062]-[0064], elements 103, 105).
Regarding claim 51, Crosson discloses the electrical stimulation used for monitoring of the impedance has an intensity that is below the electrotactile sensation threshold of the user (e.g. see [0043]-[0045], [0062]-[0064], figures 6A-6B).
Regarding claim 52, Crosson discloses the electrical stimulation used for monitoring of the impedance is continuously active regardless of the status of the electrical stimulation used to stimulate the at least one nerve (e.g. see [0043]-[0045], [0062]-[0064], figures 6A-6B).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-45, 47, 48, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosson in view of Katra et al. (Pub. No. US 2011/0245711 A1); hereinafter referred to as “Katra”.
Regarding claim 37, Crosson discloses an apparatus (e.g. see element 100) for transcutaneous electrical nerve stimulation in a user, the apparatus comprising: a stimulation unit (e.g. see element 1) for electrically stimulating at least one nerve; an electrode array (e.g. see elements 103, 105) connectable to said stimulation unit, said electrode array comprising a plurality of electrodes for electrical stimulation of the at 
Crosson discloses the claimed invention but is silent as to the change in the impedance value at a given time is quantified by an impedance ratio between the impedance value at that time and a baseline impedance value. Katra teaches that it is known to use such a modification as set forth in [0154]-[0161], figures 6 and 7, step 708 to provide a more quantitative assessment of the change in impedance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Crosson, with such a modification as taught by Katra, since such a modification would provide the predictable results of a more quantitative assessment of the change in impedance.
Regarding claim 38, Crosson discloses said monitoring of the impedance is accomplished with the same electrical stimulation as that used to stimulate said at least one nerve ([0043]-[0045], [0062]-[0064]).
Regarding claim 39, Crosson discloses said monitoring of the impedance is accomplished with different electrical stimulation than that used to stimulate said at least one nerve ([0043]-[0045], [0062]-[0064]).

Regarding claims 41, 42, 56, and 57, Crosson discloses the claimed invention but is silent as to the history of the electrode-skin impedance values is stored by said monitoring unit and the baseline impedance value is the first available impedance value from the impedance history. Katra teaches that it is known to use such a modification as set forth in [0154]-[0161], figures 6 and 7, step 708 to provide a more quantitative assessment of the change in impedance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Crosson, with such a modification as taught by Katra, since such a modification would provide the predictable results of a more quantitative assessment of the change in impedance.
Regarding claim 43, Crosson discloses the baseline impedance value is the minimum among all available impedance values ([0043]-[0045], [0062]-[0064]).
Regarding claim 44, Crosson discloses the claimed invention but is silent as to the significant change is defined as that where the impedance ratio exceeds an impedance ratio threshold. Katra teaches that it is known to use such a modification as set forth in [0154]-[0161], figures 6 and 7, step 708 to provide a more quantitative assessment of the change in impedance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Crosson, with such a modification as taught by Katra, since such a 
Regarding claim 45, Crosson discloses the alteration to the electrical stimulation is to terminate stimulation ([0043]-[0045], [0062]-[0064]).
Regarding claim 47, Crosson discloses the monitoring unit monitors the impedance during stimulation ([0043]-[0045], [0062]-[0064]).
Regarding claim 48, Crosson discloses the monitoring unit monitors the impedance after the stimulation unit electrically stimulates the at least one nerve ([0043]-[0045], [0062]-[0064]).

Allowable Subject Matter
Claims 46, 53, and 54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Herk et al. (Pub. No.: US 2010/0087903 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792          

/Amanda K Hulbert/Primary Examiner, Art Unit 3792